DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2017/0358164). The examiner notes that Numata et al. was cited in international search reports and written opinions as teaching or rendering obvious the claimed invention. The examiner has carefully reviewed Numata et al. and is generally in agreement with this.
Re claim 1:
Numata et al. teaches the central concepts of the claimed invention:
There are (see figures 2 and 3) two separate banknote handling systems to authenticate banknotes.
Numata et al. teaches at para [0008]: “To solve the above problem, and to achieve the above object, according to a first aspect of the present invention, there is provided a money handling system comprising a second money handling apparatus that receives, recognizes and counts money of a plurality of transactions processed by a first money handling apparatus, the money being in a state where money of each transaction is not separated; and a determination unit that acquires money information generated when the money of the plurality of transactions has been processed by the first money handling apparatus, and based on the money information and a recognition and counting result obtained by recognizing and counting the money by the second money handling apparatus, determines whether the money of the plurality of transactions recognized and counted by the second money handling apparatus matches with the money of the plurality of transactions processed by the first money handling apparatus.” Thus the second money handling apparatus checks and verifies the first money handling apparatus as per the claims.
As para 0011 makes clear, the serial numbers may be employed, stored from the first money handling apparatus and then checked and verified by the second: “In the above money handling system, the money information may include identification numbers of the money of each transaction processed in the first money handling apparatus, the identification numbers being separated per transaction.  The second money handling apparatus acquires an identification number of each of the money processed in the first money handling apparatus.  The determination unit performs a determination by performing an identification number comparison process in which the identification number of each of the money acquired by the second money handling apparatus and the identification numbers included in the money information are compared.”
Numata et al. explicitly discusses a central feature of the instant invention, namely the possibility of adjusting and notably relaxing the precision settings in the second banknote reading apparatus. This is discussed at para 0070. All of para 0070 of Numata et al. should be carefully reviewed: “For example, if the first banknote handling apparatus 10 has the same recognition ability as that of the second banknote handling apparatus 110, because a banknote that was already recognized the setting is automatically changed to reduce the recognition precision in the second banknote handling apparatus 110.” This gives one benefit of allowing the second read and analysis process, which is a verification, to be done more quickly.

Re claims 2 and 4: Another way of saying that a second banknote identification system is relaxed or made more stringent with respect to a first banknote identification system is to say that the difference between stringency parameters is noted and those parameters are adjusted in Numata et al.

Re claim 3: See para 0070:
“When doing so, for example, it is possible to set a condition so as not to reduce the recognition precision when a denomination and a serial number of a banknote were input manually as this banknote could not be recognized by the recognition unit 12 of the first banknote handling apparatus 10.”

What this is saying is that stringency can be reduced if too many notes are being rejected in Numata et al.



Re claim 7: This is mere repetition. If there is a second banknote identification apparatus that checks and validates the work of a first, then it is mere obvious repetition to have a third banknote identification apparatus checking the work of the second in a similar way.

Re claims 8-11: See discussions re claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL A HESS/Primary Examiner, Art Unit 2876